Citation Nr: 18100259
Decision Date: 04/03/18	Archive Date: 04/03/18

DOCKET NO. 14-02 415
DATE:	April 3, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	2
 
REMANDED ISSUES
Entitlement to service connection for hearing loss and service connection for tinnitus are remanded for additional development.
The Veteran served on active duty from November 1993 to September 1997.
In January 2018, the Veteran, through his representative, withdrew his request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2017).
When the Veteran filed his application for compensation, he was incarcerated, and a VA examination was not provided.  During the pendency of this appeal, the Veteran was released, and a remand is necessary to schedule the appropriate medical examinations to determine the nature and etiology of his claimed disabilities, taking into account his statements about hazardous noise exposure, onset of symptoms, the record evidence, and accepted medical principles.
In a November 2010 statement in support of claim, the Veteran related that while in service he was exposed to hazardous noise when engaging in live fire exercises simulating combat, flying on helicopters, and conducting parachute insertions from C-130 and C-141 aircraft.  The Board notes that the Veterans military personnel records reflect that his military occupational specialty was infantryman and that he was in receipt of Expert Marksmanship Qualification Badge with Rifle Bar, Expert Infantryman Badge, and Parachute Badge.
Additionally, the Veteran reported that while incarcerated he was treated for ringing in the ears, dizziness, and headaches, and was prescribed meclizine.  The Veteran presented a copy of the prescription for dispensed medication, but the Veterans medical records from the state Department of Corrections have not been obtained and associated with the claims file.  On remand, all relevant medical treatment records from all facilities within the State of Florida Department of Corrections should be obtained.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.       §§ 5109B, 7112 (2012).

 
The matters are REMANDED for the following actions:
1. Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination of any relevant medical records, to include treatment provided within the State of Florida Department of Corrections.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all records of treatment or examination from all the sources listed by the Veteran (VA and private facilities) which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If any records cannot be secured, provide the required notice and opportunity to respond to the Veteran and his representative.
2. Schedule the Veteran for the appropriate VA audiological examinations (to include audiometric studies) to determine the nature and etiology of his claimed hearing loss and tinnitus.  The claims file (including Virtual VA and VBMS documents) and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.
The audiometry examination must include a speech recognition test using the Maryland CNC wordlist and a puretone audiometry test.  Any and all studies, tests, and evaluations deemed necessary by the examiner should also be performed.
The examiner is requested to review all pertinent records associated with the claims file, including the Veterans service treatment records, post-service medical records, and lay statements.
The examiner must obtain a full history from the Veteran.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.
The examiner should respond to the following questions:
a) If the record reflects the Veteran has hearing loss by VA standards (see 38 C.F.R. § 3.385), then is it at least as likely as not (50 percent or greater probability) that the Veterans hearing loss disability was caused or aggravated by his active service, including noise exposure therein?
b) Is it at least as likely as not (a 50 percent or greater probability) that the Veterans tinnitus was caused or aggravated by his active service, including noise exposure therein?
For purposes of these questions, the examiner should consider the Veterans statements that he was exposed to noise during live fire exercises simulating combat, during helicopter flights, and conducting parachute insertions from C-130 and C-141 aircraft.
In rendering these opinions, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss that results from noise exposure generally presents or develops in most cases, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.
The examiner should note that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.
In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase at least as likely as not does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.
3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
 
Lana K. Jeng
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Attorney

